United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, North Bend, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1879
Issued: March 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2006 appellant filed a timely appeal from the July 31, 2006 decision of the
Office of Workers’ Compensation Programs denying his claim for a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction to review the merits of this claim.
ISSUES
The issue is whether appellant has established entitlement to a schedule award.
FACTUAL HISTORY
On October 21, 2002 appellant, then a 48-year-old engineering technician, filed a
traumatic injury claim alleging that on October 17, 2002 he strained his left shoulder while
attempting to move dead brush. By letter dated May 30, 2000, the Office accepted his claim for
left shoulder/rotator cuff strain. On May 5, 2005 Dr. Richard S. Jany, a Board-certified
orthopedic surgeon, performed an arthroscopic left shoulder subacromial decompression. In a
note dated September 15, 2005, he indicated that appellant had excellent range of motion and

minimal discomfort and released him from treatment. Dr. Jany indicated that he did not do
impairment ratings.
The Office referred appellant to Dr. Stanley L. James, a Board-certified orthopedic
surgeon, for a second opinion examination to evaluate appellant’s impairment. In a medical
report dated February 28, 2006, Dr. James listed his impression as “status post left rotator cuff
tear with subacromial impingement syndrome, post subacromial decompression.” He further
stated:
“It appears this gentleman’s condition is medically stationary. He does have
occasional pain and takes occasional ibuprofen, but he is working without
restrictions and carrying out his normal assignment.
“The [American Medical Association, Guides to the Evaluation of Permanent
Impairment], fifth edition, was consulted in regard to any permanent partial
impairment. There is no ratable impairment based upon the fifth edition.
“Shoulder flexion was less than normal, but it was symmetrical and therefore I do
not feel that the left shoulder flexion of 155 degrees is ratable.
“Although there was 20 degrees less external rotation of the left shoulder than the
right, there was still 70 degrees of external rotation, which does not rate any
permanent impairment.
“Likewise, there was 10 degrees less extension of the left shoulder at 60 degrees,
but this is not ratable.
“Thus, after consulting the fifth edition of the [A.M.A., Guides], there is no
ratable permanent impairment in regard to the left shoulder condition.”
On March 16, 2006 the Office asked the Office medical adviser to review Dr. James’
report and to provide calculations pursuant to the A.M.A., Guides as to appellant’s impairment.
In a response dated July 25, 2006, the Office medical adviser quoted extensively from Dr. James’
report and also quoted from Dr. Jany’s May 5, 2005 operative report. He concluded that
Dr. James found no ratable left upper extremity impairment. The Office medical adviser also
found that appellant reached maximum medical improvement on February 28, 2006.
By decision dated July 31, 2006, the Office found that appellant was not entitled to a
schedule award as he had not established that he sustained a permanent impairment of his left
upper extremity due to an accepted work injury.

2

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act1 and section 10.404 of
the implementing federal regulation,2 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.3 As of February 1, 2002, the fifth
edition of the A.M.A., Guides was to be used to calculate schedule awards.4
ANALYSIS
Appellant’s surgeon, Dr. Jany, did not make an impairment rating. Therefore, the Office
properly referred appellant to Dr. James for an impairment rating. Dr. James stated that he
applied the A.M.A., Guides and concluded that there was no ratable permanent impairment in
regard to appellant’s left shoulder. He noted that, although there was 20 degrees less external
rotation of the left shoulder than the right, there was still 70 degrees of external rotation, which
does not rate any impairment. Dr. James’ conclusion is in accordance with the A.M.A., Guides.5
He also properly applied the A.M.A., Guides, when he concluded that, although there was 10
degrees less extension of the left shoulder at 60 degrees, this was not ratable.6 However,
Dr. James found left shoulder flexion of 155 degrees which represents an impairment of one or
two percent under the A.M.A., Guides.7 He noted that this shoulder flexion, although less than
normal was symmetrical. The Office medical adviser agreed with the assessment of Dr. James.
The Board will remand the case for further consideration of the medical evidence as Dr. James
noted a ratable impairment based on loss of motion of the left shoulder.8
CONCLUSION
The Board finds that the case is not in posture for decision.
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.404.

3

James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287 (1989); Francis John Kilcoyne, 38
ECAB 168 (1986).
4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

5

See A.M.A., Guides 479, Figure 16-46.

6

See Id. at 476, Figure 16-40.

7

Id.

8

Dr. James noted that appellant experienced pain in the left shoulder. The Board has noted that pain may
constitute the basis for payment of a schedule award. See Tania R. Keka, 55 ECAB 354 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 31, 2006 is set aside and the case is remanded for further
action in accordance with this decision.
Issued: March 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

